DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

s 1-18 are objected to because of the following informalities:  the limitation "electrical elements" is not introduced properly/lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2018/0136259 to Epperson et al.


a main printed circuit assembly (claim 12 & ¶ [0041]); and
one or a plurality of channel modules mechanically and electrically connected to the main printed circuit assembly (608), wherein at least one channel module of the one or a plurality of channel modules comprises:
a channel printed circuit board electrically connected to the main printed circuit assembly (claim 14 & figure 13);
a first insulating housing disposed on the channel printed circuit board, the first insulating housing defining a cavity, the cavity covering at least part of electrical elements mounted on the channel printed circuit board (602);
a first conductive shielding frame at least partially disposed on the first insulating housing and separated from the channel printed circuit board via the first insulating housing, the first conductive shielding frame covering the at least part of electrical elements mounted on the channel printed circuit board (504); and
a second insulating housing disposed on the first conductive shielding frame and configured to sandwich the first conductive shielding frame between the second insulating housing and the first insulating housing, so as to lengthen an 

Regarding claim 2, Epperson teaches the electronic measuring device according to claim 1, wherein the channel printed circuit board comprises a high-voltage area and a low-voltage area, the high-voltage area and the low-voltage area being isolated by an isolating unit (compare ¶ [0004] & ¶ [0048]).

Regarding claim 3, Epperson teaches the electronic measuring device according to claim 2, wherein the channel printed circuit board comprises a main printed circuit assembly interface for electrically connecting to the main printed circuit assembly, and the main printed circuit assembly interface is mounted on the low-voltage area of the channel printed circuit board (¶ [0048]).

Regarding claim 4, Epperson teaches the electronic measuring device according to claim 2, wherein the electronic measuring device further comprises a second conductive shielding frame disposed on the channel printed circuit board and positioned in the cavity of the first insulating housing, and the second conductive shielding frame covers at least part of 

Regarding claim 5, Epperson teaches the electronic measuring device according to claim 4, wherein the first conductive shielding frame is electrically connected to a low-voltage ground of the low-voltage area (¶ [0080]), whereas the second conductive shielding frame is electrically connected to a high-voltage ground of the high-voltage area (¶ [0091]).

Regarding claim 6, Epperson teaches the electronic measuring device according to claim 1, wherein the first conductive shielding frame is configured such that radiation of an electromagnetic field therein to the outside of the first conductive shielding frame is reduced (¶ [0095]).

Regarding claim 8, Epperson teaches the electronic measuring device according to claim 1, wherein the at least one channel module comprises a current detection channel module comprising: a pair of current detection terminals configured to receive a to-be-detected current (¶ [0062]).



Regarding claim 11, Epperson teaches the electronic measuring device according to claim 1, wherein the at least one channel module comprises a voltage detection module comprising: a pair of voltage detection terminals configured to receive a to-be-detected voltage (¶ [0004]).

Regarding claim 12, Epperson teaches the electronic measuring device according to claim 1, wherein the first insulating housing has a folded sidewall positioned on the periphery thereof (in figure 6, the folded sidewall is the inside portion of 602 in relation to wire 604), the folded sidewall defines a groove for accommodating the first conductive shielding frame and the second insulating housing (the groove where the other components are is in the bottom half of figure 6), and the first conductive shielding frame is attached to an inner surface of the second insulating housing the attachment is at the bottom of figure 6).

Regarding claim 13, Epperson teaches the electronic measuring device according to claim 12, wherein a portion of the first conductive shielding frame extends along the inner surface of the second insulating housing (figure 6).

Regarding claim 14, Epperson teaches the electronic measuring device according to claim 12, wherein a portion of the first conductive shielding frame extends outward from the inner surface of the second insulating housing and extends to a portion of an outer surface of the second insulating housing (figure 6: the claimed transition occurs from the bottom of figure 6 to the top of figure 6).

Regarding claim 15, Epperson teaches the electronic measuring device according to claim 12, wherein a gap exists between at least part of the outer surface of the second insulating housing and the first insulating housing (¶ [0094]).

Regarding claim 18, Epperson teaches the electronic measuring device according to claim 15, wherein the gap is filled with an insulating material (¶ [0049]).



Regarding claim 18, Epperson teaches the electronic measuring device according to claim 17, wherein the power analyzer is a portable power analyzer (figure 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epperson in view of United States Patent App. Pub. No. 2017/0190530 to Seki et al.

Regarding claim 7, Epperson teaches the electronic measuring device according to claim 1, but does not teach explicitly wherein the at least one channel module comprises a motor channel module comprising: a motor detection terminal configured to receive signals indicating the rotational speed and/or torque of a motor.
However, Seki teaches wherein the at least one channel module comprises a motor channel module comprising: a motor detection terminal configured to receive signals indicating the rotational speed and/or torque of a motor (¶ [0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the motor measurement functionality of Seki with the device of Epperson in order to provide additional functionality to the device, thereby increasing usefulness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epperson in view of United States Patent App. Pub. No. 2003/0132742 to Harding et al.

Regarding claim 10, Epperson teaches the electronic measuring device according to claim 8, but does not teach explicitly wherein the current detection channel module further comprises a fuse mounted on the channel printed circuit board, and wherein an electrical path from the first conductive shielding frame to the fuse has a minimum length being greater than or equal to a predetermined length in accordance with the IEC 61010 standard.
However, Harding teaches wherein the current detection channel module further comprises a fuse mounted on the channel printed circuit board, and wherein an electrical path from the first conductive shielding frame to the fuse has a minimum length being greater than or equal to a predetermined length in accordance with the IEC 61010 standard (¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine Harding's adherence to IEC 61010 with the device of Epperson in order to prevent electrical breakdown, failure, or injury to a user.

Conclusion


United States Patent App. Pub. No. 2017/0164498 to Song et al. discloses an electronic device including cable supporting structure.
United States Patent App. Pub. No. 2006/0219436 to Taylor et al. discloses a current sensor.
United States Patent App. Pub. No. 2003/0111264 to Tan et al. discloses an electromagnetic emissions shielded test contactor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/11/2021